TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00010-CV



                                     Owen Ratliff, Appellant

                                                 v.

                               Texas Mail Service, Inc., Appellee




                FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
               NO. 38,576, HONORABLE GERALD M. BROWN, JUDGE PRESIDING




                            MEMORANDUM OPINION


               Appellee Texas Mail Service, Inc. has filed a notice of settlement and agreed motion to

dismiss. We grant the motion and dismiss the appeal. Tex. R. App. P. 42.1(a)(2).




                                              Jan P. Patterson, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed on Agreed Motion

Filed: May 1, 2003